Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-8
Claims amended: 1, 6, 8
Claims cancelled: 2
New claims: n/a
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  
Regarding applicant’s remarks dated 03/01/2022, Regarding Virag, Chittella both fail to specifically teach the claim amendments.
However, upon further consideration, a new ground(s) of rejection is made in view of Sun.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2008002312 A1) to (Virag) in view of (USPUB: 2009020120131627) to (Chittella) in view of (US PGPUB: 20110058107) to (Sun).
Regarding claim 1, 6, 8, Virag managing reception of digital contents by a management device configured to receive a command for selection of a content called main content, from a control device the management device being configured to send request for access to the main content and other digital contents, called secondary contents, to a service platform through a network, receive data streams representative of the requested contents, and request rendering of the main content wherein the managing comprises: in the course of the rendering of the main content, detecting an activity linked to the control device, triggering a request for receiving the secondary contents. (Fig. 1, 3, pg. 3, L. 12-15, pg. 7, L. 4-24, Virag teach pre-tuning and pre-processing adjacent channels based on requested channel content, and updating every time a selected channel changes) Virag further teach receiving from network secondary content during given period. (Fig. 1, 3, pg. 3, L. 12-15, pg. 7, L. 4-24, petuned and preprocessed content from the adjacent channels are received for a certain while the main content is being viewed) The content sources reads on (service platform, pg. 3, L. 5-20).
Virag teach tuning to a 4 and receiving pre-processed content for channels 3 and 5, changing to channel 5 and getting pre-processed channel content from 6 and 7, and switching back to channel 4 will again be storing pre-processing channels 3 and 5) 
Non-transitory computer-readable medium comprising instructions stored thereon 
which when executed by the processor configure the device to perform acts… (pg. 12, L.9-19)
	Virag fails to specifically teach if given period has expired.
Chittella teach if given period has expired and management device no longer receives secondary content from network, detecting an activity linked to control device, which trigger management device to send a request for receiving secondary content to service platform.  (P. 2, 15, 18-25, 30, 33, 35 44, 51, 55) Chittella teach a system, method, and device to reduce change latency in place shifted media streams using predictive secondary streaming, wherein the secondary content which is in the adjacent channel to the main selected streaming channel is cached for a certain period of time, which can be determined based on need, (i.e. long or short time periods), and request the secondary content from media source)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Virag by if given period has expired and management device no longer receives secondary content from network, detecting an activity linked to control device, which trigger management device to send a request for receiving 
Virag in view of Chittella fails to specifically teach receiving data related to a detection of an activity link to the control device, said data being other than a request for access to a content.
Sun teach receiving data related to a detection of an activity link to the control device, said data being other than a request for access to a content. (Fig. 1-2, 5, P. 17, 27-28, 32-36, 42-44, 45, 47 Sun teach user move the remote control a certain way, and sensor of the remote interprets the motion as a command to perform certain functions)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Virag in view of Chittella by receiving data related to a detection of an activity link to the control device, said data being other than a request for access to a content as taught by Sun in order to provide user with ease of use when the lighting is low and the user has vision ailments.

Regarding claim 3, Virag in view of Chittella in view of Sun teach the management method, the period, the secondary contents, and the activity of the control device.
Virag further teach if given period is in course of execution secondary content, detection of activity of control device during period leads to an updating of period of reception for this secondary content. (Fig. 1, 3, pg. 3, L. 12-15, pg. 7, L. 4-24, - upon detecting selection, movement of the control device certain adjacent channels are pre-tuned for predictive tuning for the future, which resets the tuned channel and the whole process.)

Regarding claim 4, Virag in view of Chittella in view of Sun teach the management method, the control device, the activity.
Virag further teach movement of the control device. (pg. 7, L. 4-24, pg. 10, L. 12-18)

Regarding claim 5, Virag in view of Chittella in view of Sun teach the management method, the control device, the activity.
Virag further teach selection keys and the activity is a press on a key of the control device. (pg. 7, L. 4-24, pg. 10, L. 12-18)

Regarding claim 7, Virag in view of Chittella in view of Sun teach the device, 
Virag further teach implemented in a decoder. (Fig. 1, item#40, pg. 2, L. 26-34, pg. 4, L. 11-16, 24-32)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/RONG LE/             Primary Examiner, Art Unit 2421